Citation Nr: 1826426	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to April 13, 2000 for the grant of service connection for coronary artery disease.

2.  Entitlement to service connection for hypertension, including as secondary to a service-connected disability, to include as a preliminary issue whether new and material evidence has been submitted to reopen the claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this appeal is with the RO in Cleveland, Ohio.  

The issue of entitlement to service connection for hypertension, to include whether new and material evidence has been submitted to reopen the claim, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's initial application for entitlement to service connection for coronary artery disease was received by VA on April 13, 2000.

2.  In a rating decision dated in March 2011, the RO granted service connection for coronary artery disease effective April 13, 2000, the date of receipt of the application for service connection.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 13, 2000 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C. § 5108, 5110, 7104 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of correspondences and letters that informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

Earlier Effective Date

In July 2016 and March 2018, the Veteran's representative acknowledged that the Veteran "first filed for service connection for his heart condition on April 13, 2000," but nevertheless asserts that the Veteran is entitled to an earlier effective "dating back to August 1985" because that is when he was "initially diagnosed with high blood pressure/hypertension [which caused a] heart attack that progressed to the currently diagnosed condition of coronary artery disease.  

The effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be, inter alia, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §§ 3.400(b)(2)(i), (ii) (2017).

After a review of the claims file, the Board finds that the Veteran's service connection claim for heart disease, characterized by the RO as coronary artery disease, was received by the RO in April 13, 2000.  Moreover, the date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to April 13, 2000.  In this regard, a review of the record also fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek to file a claim of service connection for a heart condition or coronary artery disease.  

Additionally, the Board acknowledges the Veteran's assertions that he should be provided with an earlier effective date based on the fact that he had a diagnosed heart disorder in 1985.  However, the Board is bound by applicable regulations.  Because the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later, and because the date of receipt of the Veteran's claim for service connection for coronary artery disease was April 13, 2000, an effective date earlier than April 13, 2000 for a grant of service connection is denied.  38 C.F.R. § 3.400.


ORDER

An effective date prior to April 13, 2000 for service connection for coronary artery disease is denied.




REMAND

With respect to the Veteran's service connection claim for hypertension, to include whether or not new and material evidence has been received to reopen the claim, the Board observes that the RO previously denied this claim in a March 2011 rating decision.  The Veteran timely filed a notice of disagreement in January 2012.  To date, the RO has not issued a statement of the case as to that issue.

Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for hypertension, including as secondary to a service-connected disability, to include as a preliminary issue whether new and material evidence has been submitted to reopen the claim.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


